DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements, filed 22 October 2019 and 28 February 2020 have been fully considered by the examiner. Signed copies are attached.
Claims 1-10 are allowed, reasons follow.

Priority

Examiner acknowledges that instant application is a Divisional of Application 14/916,428 (now US patent # 10,387,581) and has been accorded the benefit of the original priority date.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: While Carty et al., US Pg-Pub 2012/0232701 teaches a method of optimizing a heating and cooling (HVAC) system  including modeling and simulating the performance of the design for the HVAC system; and Mutchnik et al., US Pg-Pub 2013/0179373 teaches the use of Kidwell, US Pg-Pub 2011/0220320 teaches ground loop computer simulation of ground source heat pumps; and Brown et al., US Pg-Pub 2011/0153103 teaches tracking a thermal load of an HVAC system, comparing that load to a simulated (expected) load, and indicating that the HVAC system may have a failure if the tracked load deviates from the simulated load by a sufficient margin; none of the references alone or in reasonable combination teaches all of the features of the claimed invention, particularly:
(Claim 1)
simulating energy use of a virtual heating and cooling system having the tracked thermal load and operating a thermal source or sink to obtain a second optimized virtual system design; developing modified controls for the actual heating and cooling system based upon the second optimized virtual system design; and operating the actual heating and cool system according to the modified controls.
(excerpted)
in combination with the other features and limitations of the claimed invention.

The dependent claims, being definite, fully enabled, further limiting, and dependent upon the independent claim are likewise persuasive over the prior art of record.

It is for these reasons that the invention defines over the prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.T.S./Examiner, Art Unit 2119  

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119